Judgment, Supreme Court, Bronx County (Wallace, J.), rendered May 4, 1989, convicting defendant, after a trial by jury, of criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate term of imprisonment of 5 to 10 years imprisonment, unanimously affirmed.
Defendant was convicted after an undercover "buy and bust” operation, in which he was found in possession of some of the pre-recorded "buy money” at the time of his arrest. Defendant argues that the prosecutor engaged in an improper summation, but a reading of the record indicates that after objection, the alleged objectionable statement was not elaborated upon, and no impropriety is perceived. With respect to defendant’s argument that the charge on identification was erroneous, we find that the charge as a whole conveyed the proper legal standard to the jury. (People v Quinones, 157 AD2d 552.) Moreover, as defendant was arrested in possession of "buy” money, there was little doubt as to defendant’s identity. Concur—Sullivan, J. P., Milonas, Ross, Asch and Kassal, JJ.